EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-3 of our report dated March 16, 2009 (March 16, 2010 as to the effects of the retrospective adjustments to 2008 relating to the adoption of the accounting guidance for noncontrolling interests and the classification of Stellar Communications Ltd. as discontinued operations and related disclosures in Note 4) relating to the consolidated financial statements and financial statement schedule of ORBCOMM Inc. for the year ended December 31, 2008 (which report expresses an unqualified opinion and includes explanatory paragraphs relating to the retrospective application of the accounting treatment of noncontrolling interests and the classification of a subsidiary as discontinued operations) appearing in the Annual Report on Form 10-K of ORBCOMM Inc. for the year ended December 31, 2010, and to the reference to us under the heading "Experts" in the Prospectus, which is part of this Registration Statement. /s/ DELOITTE & TOUCHE LLP New York, New York July 14, 2011
